EXHIBIT 10.80

 

PREMIUM SHARE UNIT CERTIFICATE

NAVISTAR EXECUTIVE STOCK OWNERSHIP PROGRAM

ADOPTED AS OF FEBRUARY 17, 2004

 

GRANTEE:             ADDRESS:             SOCIAL SECURITY NUMBER:               
                                     TOTAL OF PREMIUM SHARE UNITS:       TRANCHE
        DATE OF GRANT:           VESTING         DATE EARNED:                  
DATE UNITS VEST:    NUMBER OF UNITS VESTED:         

 

 

This is an award agreement (the “Award Agreement”) between Navistar
International Corporation, a Delaware corporation (the “Corporation”), and the
individual named above (the “Employee” or “Grantee”). The Corporation hereby
credits to the Grantee’s account, the above-stated number of Premium Share
Units, which are issuable as Common Stock of the Corporation in accordance with
the terms and conditions of the Corporation’s 2004 Performance Incentive Plan
approved by the shareholders February 17, 2004, as amended from time to time,
(the “Plan”).

The Premium Share Units awarded hereunder are further subject to the terms and
conditions of the Corporation’s Executive Stock Ownership Program, as amended
and restated September 1, 2004, as amended from time to time (the “Program”), a
copy of which is attached. Subject to the terms and conditions of the Program
and the Plan, including the provisions regarding forfeiture of the shares and
restrictions on transferability, these Premium Share Units will vest on the
dates set forth above. Premium Share Units which have been fully vested will
convert to the Corporation’s Common Stock and be distributed to the Grantee upon
termination of employment. These Premium Share Units shall have the same rights
as Common Stock of the Corporation except the units shall be non-voting.

The Corporation and the Grantee hereby agree to the terms and conditions of this
Award Agreement and have executed it as of the date set forth above.

 

    NAVISTAR INTERNATIONAL CORPORATION     By:  

 

      James M. Moran       Vice President & Treasurer Attest:  

 

   

 

  Curt A. Kramer     Grantee   Corporate Secretary    

 

E-14